Case 2:15-cr-00289-ILRL-DMD Document 720 Filed 01/07/20 Page 1 of 5

 

 

TT

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

UNITED STATES OF AMERICA # CRIMINAL NO. 15-289
. * SECTION: “B”
DEBRA BECNEL *
* * By

FACTUAL BASIS

The United States and defendant DEBRA BRCNEL. (BECNEL”) stipulaie and agree to
the below facts, and further stipulate that such facts provide a sufficient factual basis for her plea
af guilty to Count 4 of the Indictment’s charge that she knowingly and. willfully made materially
false statements to a federal agent in 2 matter within the jurisdiction of a federal agency within the
executive branch of the United States, in violation of Tite 18, United Siates Code, Section
INOL(ay2). The following facis are offered for the purpose of establishin g a sufficient factual basis
19 support the guilty plea and therefore do not describe afl the details of the offense.

The St. Bernard Parish Prison CSBPP”) was a correctional facility in the Bastern District
of Louisiana responsible for the custody, control, care. and safety of inmates, including pretrial
detainees, who were held in custody following an arrest, but who had not been convicted of a
crime. Nimali Henry was a nineteen-year-old pretrial detainee in the custody of the SBPP from
March 21, 2014, through April 1, 2014, Henry suffered from serious medical conditions, for which
she was under a physician’s care, and required medical treatment, including regula medication.
While incarcerated at the SBPP, Henry did not receive medication or treatment for her serious
medical conditions, she was not evaluated or treated by a physician, and she was not taken to a

hospital. As a result of not receiving medical treatment, Henry died on April 1, 2014.

ALISA Ln
Nefendunt «ZR.-
Defuse Counsel ¥&
Case 2:15-cr-00289-ILRL-DMD Document 720 Filed 01/07/20 Page 2 of 5

 

 

A TS LP a a a a ES

Dunng the ume. of Lleury’s incarceration, BRCNEL was an SBPP correctional officer with
the rank of deputy. BECNEL was a “POST-certified” correctional officer, having successfully
completed the Louisiana Peace Officer Standards and Training Council Jail & Corrections
Training course. which taught that inmates had a right to necessary medical care, and that
correctional officers were required to take reasonable measures so that inmates showing signs of
iluess or injury received medical care. BECNEL and the other SBPP correctional officers

‘including Deputy LISA VACCARELLA, Captain/Medical Officer ANDRE DOMINICK, and
Corporal TIMOTHY WILLIAMS—were responsible for the custody, control, care, and safety of
inmates, including pretrial detainees, at the SBPP.

During the time of Henry’s incarceration, BECNEL, as an ex perienced SBPP officer, knew
the following facts about inmate medical issues. SBPP officers had various means of addressing
inmate medical issues including: delivering inmates’ written medical requests 1o the medical
deparmment officer: alerting supervisors and/or the medical department officer of inmates’ medical
issues, annuuncing over the radio “code blue” (a signal for all available officers to report to the
location of a medical emergency); and calling an ambulance service. Inmates selected hy the
medical department officer were permitted to meet with a physician who visited the SBPP once
‘per week. Because a physician reported to the SBPP only once per week, an inmate usually could
only receive access to a physician if the SAPP called ihe ambulance service and the ambulance
then brought the inmate to a hospiial. When ihe ambulance service was called, responding
emeigency medical technicians (“EMTs”) would examine the inmate and determine whether ihe
inmate should remain at the SBPP or should be brought to a hospital for weatment or further
evaluation. I EMTs determined that an inmate should be brought to the hospital, SBPP officers
were to comply with that determination. The SBPP’s policy was for either one female officer or

2

Cf

AUSA _—

Defendina elf

Defouse Counsel ye
 

Case 2:15-cr-00289-ILRL-DMD Document 720 Filed 01/07/20 Page 3 of 5

 

nwo male officers to accompany a female inmate to, from, and at, the hospital. To reduce the impact
on staffing, it was generally pretcrable tora temale officer to accompany a female inmate, Because
some officers dishked a ompanying inmutes to the hospital, and because bringing inmates to the
hospital reduced jal staffing, at times officers were reluctant to cull the ambulance service.

Henry entered the SBPP on the evening of Friday, March 21. 2014, and the following
moming was assigned to 1-1. which was a dorm room that housed female inmates. During Henry's
incarceranon, Henry and other inmates in D-] informed correctional officers, including BECNEL,
that Henry was seriously ill, had a life-threatening physician-diagnosed medical condition, and
needed medical treatment, in¢luding physician- prescribed medication, without which she would
become mere seriously il During her interactions with Henry, BECNEL had no difficulty
understanding Henry. Henry was articulate and spoke politely and clearly.

After her shift had ended on the evening of March 29, 2014, BECNEL went to D-1 in
response to inmates’ requests for medical assistance for Henry. Corporal TIMOTHY WILLIAMS
and Deputy LISA VACCARELLA went lo D-! shortly thereafter, with WILLIAMS entering: 19]
and VACCARELLA standing just outside ihe open door to D-L, In the presence of BECNE)..
WILLIAMS, and VACCARELLA, Henry and Henry's dorm mates stated in substance that Henry
was ill, needed medical treatment, and might die without treatment. At this time, BECNEL left
Henry in the custody of WILLIAMS and VACCARELLA, who were at the stars of their shifts.

On the morning of March 31, 2014, BECNEL reported to D-2 in response to inmates’
requests Jor medical assistance for Henry. BECNEL saw that Henry was sitting on the floor of the
shower with bodily substances on and around ber.

On the evening of March 31, 2014, at the SBPP, BECNEL and Captain/Medical Officer

ANDRE DOMINICK discussed Henry. At that time, Henry was held in an isolation cell, During
3

 
Case 2:15-cr-00289-ILRL-DMD Document 720 Filed 01/07/20 Page 4 of 5

 

then discussion, DOMIUNICK stited m substance that Henry had a serious blood disease and that
DOMINICK had not obtained the medication that Henry was supposed to take to treat the disease.
On August 11, 201-4, in the astern District of Louisiana, BECNEL met with special agents
ef the Federal Bureau of Investigation (°FBI"). an ageney within the executive branch of the
United States. BECNEL knew that.it was unlawful to make false statements to the agents, knew
that the agents were investigating the circumstances of Henry's death, and knew that anything
BECNEL had heard about Henry's need for medical attention during her incarceration was a
material mutter, meaning that it had a natural tendency (o influence, or was capable of influencing,
decisions of the FBI.
Al the meeting, BECNEL, knowingly and willfully made materially false scatements in
response to questions from the PBI. Specifically, BECNEL falsely told the FBI special agents that
Henry never told BECNEL that Henry needed medical attention. BECNEL also falsely told the
BE specsal agents that she did not have any conversations with inmates in Dorm D1 regarding
Henry having a serious medical condition until after Henry died. In truth and in fact. as BECNEL,

ihen well knew, her statements were false, both in thal Henry told BECNEL that she needed

AUSA ca
Protendaiit hf

Delense Cornsel
 

Case 2:15-cr-00289-ILRL-DMD Document 720 Filed 01/07/20 Page 5of5

medical atention und that inmates in Dorm Di had spoken to BECNEL about Henry having a

serious medical condition before Henry’ s death.

Jap

CHANDRA MENON Dute
Assistant Cinited Stares Attorney

_ high

Ve. Ne ion KNIGHT Date

 

  
   

 

CHRISTINE M.
‘Lrinl Attorney
Civil Rivbts Division

1S Deparnnent of Justice

SESCARETTI

CUNY WAT.
( ounsel fur Detendant

 

 

} ? os

/ Mb fe ’ i
wed wtih ae Kot Cte d fae fi A ve
DEBRA BECNEL Date
Delendant
